         Case 1:19-cv-06823-GBD Document 26 Filed 06/10/20 Page 1 of 1


                         BREDHOFF & KAISER, P.L.L.C.
Bruce R. Lerner                  Attorneys & Counselors                           Adam Bellotti
Andrew D. Roth                                                                  Joshua A. Segal
Douglas L. Greenfield      805 Fifteenth Street NW – Suite 1000         Elisabeth Oppenheimer
Roger Pollak                     Washington, D.C. 20005                   Georgina C. Yeomans
Anne Ronnel Mayerson                (202) 842-2600 TEL                         April H. Pullium
Leon Dayan                          (202) 842-1888 FAX                          Dana M. Krohn
Devki K. Virk                       www.bredhoff.com                                   ——————
Robert Alexander                                                          Richard F. Griffin, Jr.
Matthew Clash-Drexler                                                          Kathleen Keller
Abigail V. Carter                                                          Philip C. Andonian
Joshua B. Shiffrin                                                               Deva A. Kyle
Jenifer A. Cromwell                    Elliot Bredhoff                                  Of Counsel
                                                                                       ——————
Ramya Ravindran                          (1921 – 2004)
                                       Henry Kaiser                        Robert M. Weinberg
Jacob Karabell
                                          (1911 - 1989)                      Julia Penny Clark
Caitlin Kekacs
                                                                              Jeffrey R. Freund
                                                                           Jeremiah A. Collins
                                                                                   Mady Gilson
                                                                                  John M. West
                                     June 10, 2020                                   Senior Counsel




VIA ECF Only
The Honorable George B. Daniels
U.S. District Court for the Southern
   District of New York
500 Pearl Street, Room 1310
New York, NY 10007

               Re: Defendant’s Motion To Dismiss in Solomon v. AFSCME
               District Council 37, No. 1:19-cv-06823-GBD

Dear Judge Daniels:

        I represent Defendant AFSCME District Council 37 in the above-referenced
case. I write to inform the Court that, in light of Plaintiff’s acknowledgment that the
Second Circuit’s decision in Wholean v. CSEA SEIU Local 2001, 955 F.3d 332 (2d Cir.
2020)—in which the appellants’ petition for rehearing en banc was denied on June 9—
requires this Court to grant Defendant’s motion to dismiss, Defendant will not be
filing a reply brief in support of its motion.


                                                          Respectfully submitted,

                                                          /s/ Jacob Karabell
                                                          Counsel for Defendant AFSCME
                                                          District Council 37
CC: All counsel of record (via ECF)
